Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 4, 6, 8, 12 and 14 drawn to a microfluidic logic controller.
Group II, claim(s) 18, 21, 27-33 and 35 drawn to a droplet dispensing array.
Group III, claim(s) 39, 40, 42 and 43 drawn to a system for generating a reagent droplet.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding technical features for the following reasons:
Group I; and II and III lack unity of invention because the groups do not share the same or corresponding technical feature. 
The special technical features of Group I, specifically a microfluidic logic controller (300) for individually controlling a plurality of valves (115) arranged in an array of rows (102) and columns (104), said controller (300) comprising a plurality of row-select lines (314) and a plurality of column-select lines (324), wherein the row-select lines (314) and the column-select lines (324) correspond to a row-column address of each of the plurality of valves (115), wherein for each row (102) of the array, a row-select line (314) is operatively coupled to the valves (115) disposed on said row (102) of the array, and wherein for each column (104) of the array, a column-select line (324) is operatively coupled to the valves (115) disposed on said column (104) of the array such that each valve (115) has a unique row-column address, wherein each valve (115) is operatively coupled to its row-select line (314) and its column-select line (324) via a logic circuit (350) that actuates said valve (115) only if its associated logic circuit (350) receives signals from both of the row-select line (314) and the column-select line (324) corresponding to the row-column address of said selected valve (115), is not shared by Groups II or III. 
Therefore, there exists lack of unity a priori.
The special technical features of Group III, a microfluidic channel network (150) configured to have a continuous phase fluid flowing therein, wherein the microfluidic channel network (150) is fluidly coupled to each of the droplet dispensers, wherein the microfluidic channel network (150) is adapted to receive reagent droplets dispensed from the wells (120); wherein actuation of the dispensing valve allows for dispensing of a reagent droplet from the well (120) and into the microfluidic channel network (150), is not shared by Group II. 
Therefore, there exists lack of unity a priori.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798




/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        6/3/2022